                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: _________________
                                                                  DATE FILED: __6/15/2021__

              -against-
                                                                          18 Cr. 825 (AT)

WILLIAM NIEVES,                                                           21 Cr. 208 (AT)

                       Defendant.                                            ORDER
ANALISA TORRES, District Judge:

        As stated on the record today, June 15, 2021, Defendant is sentenced to time served with
respect to Count One of the Superseding Information in docket number 18 Cr. 825, and one day
of imprisonment with respect to Specification Five of the Supplemental Violation Report in 21
Cr. 208, to run consecutively.

       SO ORDERED.

Dated: June 15, 2021
       New York, New York
